Citation Nr: 1546494	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 8, 2011, for the award of an increased disability rating from 40 percent to 60 percent for status post prostate cancer with radiation cystitis, urinary tract infections, hematuria, catheter and stricture status post dilation (prostate cancer residuals).  

3.  Entitlement to an extraschedular disability rating for prostate cancer residuals.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased initial rating for PTSD.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, VA treatment records through October 2013 have been associated with the file.  However, according to the February 2014 Supplemental Statement of the Case (SSOC), the RO considered VA treatment records through February 2014.  A review of the Veteran's physical claims file as well as the Veteran's electronic claims file indicates that updated VA treatment records have not been associated with the claims file and are, therefore, unavailable for review by the Board.  Therefore, a remand is needed to obtain and associate with the claims file updated VA treatment records subsequent to October 2013.  

In addition, with regard to the remaining claims, the RO issued a rating decision in December 2013 that granted entitlement to an increased disability rating for prostate cancer residuals, effective September 8, 2011, and denied entitlement to a TDIU.  In December 2014, the Veteran submitted a timely Notice of Disagreement, in which the Veteran specifically disagreed with the effective date assigned for the award of the increased disability rating for prostate cancer residuals, the denial of extraschedular consideration for prostate cancer residuals, and denial of a TDIU.  However, to date, a Statement of the Case (SOC) has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all outstanding VA treatment records of the Veteran dated from October 2013 to the present, to specifically include the VA records noted in the February 2014 SSOC that have yet to be associated with the claims file.  

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

3. Issue a SOC on the issues of entitlement to an effective date earlier than September 8, 2011, for the award of an increased disability rating for prostate cancer residuals, entitlement to an extraschedular disability rating for prostate cancer residuals, and entitlement to a TDIU.  These issues should be returned to the Board only if a timely substantive appeal is received

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



